DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-6, and 8-10 of U.S. Patent No. 10,721,025 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 10,721,025 B2
Claim 1. A method comprising: receiving, by a wireless device from a base station, at least one first message comprising a first periodicity of resources of a configured periodic grant of a first type; receiving a request for transmission 

station, at least one first message comprising at least one configuration 
parameter indicating: a timing offset and a symbol number that identify a 

and a first periodicity of the configured periodic grant of the first type, the 
first periodicity indicating a time interval between two subsequent resources 
of the configured periodic grant of the first type;  transmitting, via the 
resource of the configured periodic grant of the first type, one or more 
transport blocks;  receiving a second message indicating a request for 
transmission information associated with the configured periodic grant of the 
first type;  and transmitting, in response to the second message, a third 
message comprising one or more parameters indicating at least one of: a first value based on a number of transmissions via the resource associated with the configured periodic grant of the first type;  and a second value based on a 

acknowledgement from the base station in response to the transmissions.

Claim 2.  The method of claim 1, wherein the at least one configuration parameter 
further indicates a duration determining the first value and the second value.
Claim 3. The method of claim 1, further comprising receiving a timing offset and a symbol number that identify a resource of an uplink grant of a configured periodic grant of a first type.
Claim 1.  A method comprising: receiving, by a wireless device from a base 
station, at least one first message comprising at least one configuration 
parameter indicating: a timing offset and a symbol number that identify a 
resource of an uplink grant of a configured periodic grant of a first type;  
and a first periodicity of the configured periodic grant of the first type, the 
first periodicity indicating a time interval between two subsequent resources 
of the configured periodic grant of the first type;  transmitting, via the 

transport blocks;  receiving a second message indicating a request for 
transmission information associated with the configured periodic grant of the 
first type;  and transmitting, in response to the second message, a third 
message comprising one or more parameters indicating at least one of: a first value based on a number of transmissions via the resource associated with the configured periodic grant of the first type;  and a second value based on a 
number of times that the wireless device received no corresponding 
acknowledgement from the base station in response to the transmissions.



periodic grant of the first type: to start from a first symbol based on: the 

periodicity.


Claim 4.  The method of claim 1, further comprising determining one or more 
symbols of the resource of the uplink grant of the configured periodic grant of 
the first type based on the timing offset, the symbol number, and the first 
periodicity.

Claim 6. The method of claim 3, wherein the response further indicates at least one of following: a third value based on a number of times that the wireless device receives a positive or negative acknowledgement from the base station in response to the transmissions via the resource of the configured periodic grant of the first type; and a fourth value based on a number of collisions detected by the wireless device when the wireless device 

indicates at least one of following: a third value based on a number of times 
that the wireless device receives a positive or negative acknowledgement from 
the base station in response to the transmissions via the resource of the 
configured periodic grant of the first type;  and a fourth value based on a 

receives no acknowledgement from the base station in response to the 
transmissions via the configured periodic grant of the first type.

Claim 6.  The method of claim 1, wherein the third message further comprises an 
indicator that indicates whether the wireless device detects one or more 
collisions when the wireless device receives no acknowledgement from the base station in response to the transmissions via the configured periodic grant of the first type.
Claim 8. The method of claim 1, wherein the at least one first message comprises an identifier of the configured periodic grant of the first type.
Claim 8.  The method of claim 1, wherein the at least one first message comprises 
an identifier of the configured periodic grant of the first type.
Claim 9. The method of claim 1, wherein the request further comprises an identifier of the configured periodic grant of the first type.
Claim 9.  The method of claim 1, wherein the second message further comprises an 


Claim 10.  The method of claim 1, wherein the third message further comprises an 
identifier of the configured periodic grant of the first type.
Claim 11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station, at least one first message comprising a first periodicity of resources of a configured periodic grant of a first type; receive a request for transmission information associated with the configured periodic grant; and transmit a response comprising: a first value based on a number of transmissions via the resources the configured periodic grant; and a second value based on a number of times that the wireless device received 

station, at least one first message comprising at least one configuration 
parameter indicating: a timing offset and a symbol number that identify a 
resource of an uplink grant of a configured periodic grant of a first type;  
and a first periodicity of the configured periodic grant of the first type, the 
first periodicity indicating a time interval between two subsequent resources 
of the configured periodic grant of the first type;  transmitting, via the 
resource of the configured periodic grant of the first type, one or more 

transmission information associated with the configured periodic grant of the 
first type;  and transmitting, in response to the second message, a third 
message comprising one or more parameters indicating at least one of: a first value based on a number of transmissions via the resource associated with the configured periodic grant of the first type;  and a second value based on a 
number of times that the wireless device received no corresponding 
acknowledgement from the base station in response to the transmissions.

Claim 2.  The method of claim 1, wherein the at least one configuration parameter 
further indicates a duration determining the first value and the second value.
Claim 13. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, 


parameter indicating: a timing offset and a symbol number that identify a 
resource of an uplink grant of a configured periodic grant of a first type;  
and a first periodicity of the configured periodic grant of the first type, the 
first periodicity indicating a time interval between two subsequent resources 
of the configured periodic grant of the first type;  transmitting, via the 
resource of the configured periodic grant of the first type, one or more 
transport blocks;  receiving a second message indicating a request for 
transmission information associated with the configured periodic grant of the 
first type;  and transmitting, in response to the second message, a third 
message comprising one or more parameters indicating at least one of: a first value based on a number of 
number of times that the wireless device received no corresponding 
acknowledgement from the base station in response to the transmissions

Claim 3.  The method of claim 1, further comprising activating the configured 
periodic grant of the first type: to start from a first symbol based on: the 
timing offset;  and the symbol number;  and to reoccur with the first 
periodicity
Claim 15. The wireless device of claim 13, wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine one or more symbols of the resource of the uplink grant of the configured periodic grant of the first type 

symbols of the resource of the uplink grant of the configured periodic grant of 
the first type based on the timing offset, the symbol number, and the first 
periodicity.
Claim 16. The wireless device of claim 13, wherein the response further indicates at least one of following: a third value based on a number of times that the wireless device receives a positive or negative acknowledgement from the base station in response to the transmissions via the resource of the configured periodic grant of the first type; and a fourth value based on a number of collisions detected by the wireless device when the wireless device receives no acknowledgement from the base station in response to the transmissions via the configured periodic grant of the first type.
Claim 5.  The method of claim 1, wherein the one or more parameters further 
indicates at least one of following: a third value based on a number of times 
that the wireless device receives a positive or negative acknowledgement from the base station in response to the transmissions via the resource of the 
configured periodic grant of the first type;  and a fourth value based on a 
number of collisions detected by the wireless device when the wireless device 
receives no acknowledgement from the base station in response to the 
transmissions via the configured periodic grant of the first type.
Claim 17. The wireless device of claim 1 1, wherein the response further comprises an indicator that indicates whether the wireless device detects one or more collisions when the wireless 

indicator that indicates whether the wireless device detects one or more 


Claim 8.  The method of claim 1, wherein the at least one first message comprises 
an identifier of the configured periodic grant of the first type.
Claim 19. The wireless device of claim 11, wherein the request further comprises an identifier of the configured periodic grant of the first type.
Claim 9.  The method of claim 1, wherein the second message further comprises an identifier of the configured periodic grant of the first type.
Claim 20. A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: transmit at least one first message comprising a first periodicity of resources of a configured periodic grant of a first type; and transmit a request for transmission information associated with 

station, at least one first message comprising at least one configuration 
parameter indicating: a timing offset and a symbol number that identify a 
resource of an uplink grant of a configured periodic grant of a first type;  
and a first periodicity of the configured periodic grant of the first type, the 

of the configured periodic grant of the first type;  transmitting, via the 
resource of the configured periodic grant of the first type, one or more 
transport blocks;  receiving a second message indicating a request for 
transmission information associated with the configured periodic grant of the 
first type;  and transmitting, in response to the second message, a third 
message comprising one or more parameters indicating at least one of: a first value based on a number of transmissions via the resource associated with the configured periodic grant of the first type;  and a second value based on a 
number of times that the wireless device received no corresponding 
acknowledgement from the base station in response to the transmissions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467